Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1, 3-5, 9-10, 12-14, 18-19 and 21-26 are pending.
Claims 1, 3-4, 9-10, 12-13, 18-19 and 21-26 were amended or newly added in the Applicant’s filing on 8/31/2021.
This office action is being issued in response to the Applicant's filing on 8/31/2021.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 9-10, 14, 18-19, 21, 23 and 25 is/are rejected under 35 U.S.C. 103 as obvious over Ricci (US PG Pub. 2008/0109375) in view of Grigg ‘536 (US PG Pub. 2014/0156536).
Regarding Claim 1, Ricci discloses a system for transacting at a financial service provider device (system associated with the facility, such as an ATM), comprising:
one or more memory devices storing instructions; and one or more processors configured to execute the instructions to: 
detect a first wireless identification signal transmitted from a mobile device associated with a user;
determine, based on the first wireless identification signal, a first physical location (first position) of the mobile device (PDA) in relation to the financial service provider device (ATM). (see fig. 5A; para. 54);
based on the first physical location (first position) of the mobile device, establish a connection (communication with ATM) over a  communication network, with the mobile device (see para. 56 and 63);
determine that the user is in a queue waiting for use of the financial service provider device (ATM) based on comparing the first physical location (first position) to a first range of distances (first predetermined distance) from the financial service provider device (ATM). (see fig. 5A; para. 54 and 90);
receive, via the communication network, a second identification signal from the mobile device associated with the user. (see para. 29);
determine, based on the second identification signal, a second physical location (second position) of the mobile device in relation to the financial service provider device. (see para. 29); 
determine, based on the second physical location (second position) that the user is within a second range of distances from the financial service provider device (change of position directionally toward the ATM). (see para. 88 and 90); and
in response to determining that the user is in the queue and is within the second range of distances, provide information to the mobile device to prompt the user to initiate a transaction while the user is in the queue (prompts the user as to whether he or she desires to execute the recently prepared transaction). (see para. 56-57 and 90);
determine, based on the identification signal, a second physical location of the mobile device (position of the PDA) in relation to the financial service provider device, and determine that the user is first in the queue based on the second physical location. (see para. 56 and 83); and
provide an indication to the financial service provider device to perform the transaction based on the determination that the user is first in the queue. (see para. 9 and 83).
Ricci does not teach a system executing instructions to determine that the first physical location 
Grigg ‘536 discloses a system executing instructions to: 
detect a first wireless identification signal transmitted from a mobile device from a user. (see para. 37); 
determine, based on the first wireless identification signal, a first physical location of the mobile device in relation to the financial service provider device (facility). (see para. 37); 
determining that the first physical location of the mobile device is within a threshold distance (predetermined distance) of the financial service provider device (facility). (see para. 37); and 
based on determining that the first physical location of the mobile device is within the threshold distance (predetermined distance) of the financial service provider device (facility), establish a connection (via text message, pop-up message, email …), over a communication network, with the mobile device. (see para. 37).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ricci to incorporate only forming a connection with a mobile device within a predetermined threshold of the financial service provider device, as disclosed by Grigg ‘536, thereby system resources to communication with mobile devices within a threshold distance, a subset of the entire broadcast range.
Regarding Claim 5, Ricci does not explicitly teach a system wherein the financial service provider device is located in a financial service provider branch (i.e. office) location, although the location of the financial service provider device is a financial service provider location. 
Regardless, Grigg ‘536 discloses a system wherein the financial service provider device is located in a financial service provider branch location. (see para. 30).
It would have been obvious to one of ordinary skill to have modified Ricci to locate the financial service provider device in a financial service provider branch location, as disclosed by Grigg ‘536, as it is standard and conventional in banking to locate such devices within branch locations. 
Regarding Claim 9, Ricci discloses a system configured to initiate an authentication process for the user (request a PIN or determine that the position meets predetermined criteria to proceed) based 
Regarding Claims 10, 14, 18-19 and 21, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Regarding Claim 23, Ricci discloses a system configured to:
receive transaction data associated with a transaction request received from the mobile device, wherein the transaction data includes a user identifier (account number). (see para. 52); and
provide an indication to the financial service provider device to perform the transaction based on the determination that the user is first in the queue (relatively close to the ATM to ensure that any resultant cash disbursement is made to an authorized user). (see para. 83).
Regarding Claim 25, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci and Grigg ‘536, as applied to Claims 1 and 10 above, and further in view of Maia (US Patent 8,618,932).
Regarding Claim 3, Ricci discloses a system wherein the financial service provider device is an automated teller machine (ATM). (see para. 55).
Ricci does not teach a system wherein the first wireless signal comprises device information.
Maia discloses a system wherein the first wireless signal comprises device information (device id). (see col. 11, lines 3-18).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ricci and Grigg ‘536 to incorporate device information, as disclosed Maia, thereby utilizing a standard means of identification into the identification signal.
Regarding Claim 4, Ricci does not teach a system wherein the first wireless identification signal comprises an identification of the user.
Grigg ‘536 discloses a system wherein the first wireless identification signal comprises an identification of the user (user identification information). (see para. 48, 50 and 53).

Regarding Claims 12-13, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci and Grigg ‘536, as in Claims 1, 10 and 19, and in further view of Hirson (US PG Pub. 2011/0213671).
Regarding Claim 24, Ricci discloses a system configured to:
determine an authentication tier level associated with the transaction, the authentication tier level indicating a number of different data security points (e.g. account number and PIN) to be verified to authenticate the transaction. (see fig. 4B; para. 52
prompt the user to provide authentication data to verify each data security point for the authentication tier level to authenticate the transaction. (see fig. 4B; para. 52); and
receive the authentication data associated with the user from the mobile device, the authentication data being provided by the user operating the mobile device and without requiring the user to directly input data at the financial service provider device, if the authentication data received from the user authenticates the transaction, authorize the transaction based on a determination that the authentication data authenticates the transaction. (see fig. 6A; para. 52).
Ricci does not teach a system wherein a higher transaction amount requires the user to provide more authentication data.
Hirson discloses a system configured to:
determine an authentication tier level associated with the transaction, the authentication tier level indicating a number of different data security points (security measures) to be verified to authenticate the transaction. (see para. 329 and 332); and
prompt the user to provide authentication data to verify each data security point for the authentication tier level to authenticate the transaction, wherein a higher transaction amount requires the user to provide more authentication data (multiple security measures are used together for certain requests, such as the amount of a request is above a threshold). (see para. 329).
It would have been obvious to one of ordinary skill to have modified Ricci and Grigg ‘ to incorporate more security for larger transaction amounts, as disclosed by Hirson, thereby ensuring that the security of a transaction was proportionate to the value of the transaction.
Regarding Claims 22 and 26, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        January 17, 2022